 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
12
     ESTRELLITA DEOCAMPO,                                  Case No. 2:19-cv-01625-RFB-NJK
13

14                            Plaintiff,                   JOINT STIPULATION AND ORDER
                                                           EXTENDING DEFENDANT TRANS
15   v.                                                    UNION LLC’S TIME TO FILE AN
                                                           ANSWER OR OTHERWISE RESPOND
16   BAYVIEW LOAN SERVICING, LLC,                          TO PLAINTIFF’S COMPLAINT
     SELECT PORTFOLIO SERVICING, INC.,
17   EQUIFAX INFORMATION SERVICES, LLC,                    (FIRST REQUEST)
     and TRANSUNION, LLC,
18
                               Defendants.
19

20               Plaintiff Estrellita Deocampo (“Plaintiff”) and Defendant Trans Union LLC (“Trans

21   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant

22   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

23               On September 16, 2019, Plaintiff filed her Complaint. The current deadline for Trans

24   Union to answer or otherwise respond to Plaintiff’s Complaint is October 9, 2019.            The

25   allegations in Plaintiff’s Complaint date back to December 2016.          Trans Union requires

26   additional time to locate and assemble the documents relating to Plaintiff’s allegations, any

27   disputes Plaintiff submitted to Trans Union, and Trans Union’s investigation of any such

28

                                                                                                    1
     3995654.1
 1   disputes. Further, Trans Union’s counsel will need additional time to review the documents and

 2   respond to the allegations in Plaintiff’s Complaint.

 3               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 4   otherwise respond to Plaintiff’s Complaint up to and including October 30, 2019. This is the

 5   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 6   Dated this 8th day of October 2019.
                                                   QUILLING SELANDER LOWNDS
 7                                                 WINSLETT & MOSER, P.C.
 8
                                                    /s/ Jennifer Bergh
 9                                                 JENNIFER BERGH
                                                   Nevada Bar No. 14480
10                                                 6900 N. Dallas Parkway, Suite 800
                                                   Plano, TX 75024
11
                                                   (214) 871-2100
12                                                 (214) 871-2111 Fax
                                                   jbergh@qslwm.com
13                                                 Counsel for Trans Union LLC
14                                                 HAINES & KRIEGER, LLC AND
15                                                 KNEPPER & CLARK LLC

16                                                  /s/ Shaina R. Plaksin
                                                   DAVID H. KRIEGER
17                                                 Nevada Bar No. 9086
                                                   8985 S. Eastern Ave., Suite 350
18
                                                   Henderson, NV 89123
19                                                 (702) 880-5554
                                                   (702) 385-5518 Fax
20                                                 dkrieger@hainesandkrieger.com
                                                   and
21                                                 MATTHEW I. KNEPPER
                                                   Nevada Bar No. 12796
22
                                                   MILES CLARK
23                                                 Nevada Bar No. 13848
                                                   SHAINA R. PLAKSIN
24                                                 Nevada Bar No. 13935
                                                   5510 S. Fort Apache Road, Suite 30
25                                                 Las Vegas, NV 89148
26                                                 (702) 825-6060
                                                   (702) 447-8048 Fax
27                                                 Matthew.knepper@knepperclark.com
                                                   Miles.clark@knepperclark.com
28                                                 plaksin@knepperclark.com
                                                   Counsel for Plaintiff
                                                                                                    2
     3995654.1
 1                                                 ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4
                              9
                 Dated this ______          October
                                   day of ______________________, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3995654.1
